DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puppi (WO 2017/001997, of record) and further in view of Mito (JP 2007-69745, of record).  
As best depicted in Figure 1, Puppi is directed to a tire construction comprising a single spiral belt layer 106c and a noise absorbing member 301 (Page 15, Lines 3+ and Page 16, Lines 3+).  Additional belt layers 106a,106b are inclined belt layers and distinct from spiral belt layer 106c formed with cords inclined at 0 degrees with respect to a tire circumferential direction.  Puppi further teaches that member 301 has a width L equal to about 50% to about 90% of a maximum tire width C (Page 17, Lines 4+).  Given the axial extent of said spiral belt layer in Figure 1, it is evident that a wide variety of embodiments taught by Puppi would satisfy the claimed relationship between a width of said member and a width of said spiral belt layer.    
In terms of the material of the spiral belt layer, Puppi in view of Mito fails to expressly teach a resin material having a greater rigidity than the tread.
It is extremely well known, though, to use resin materials, such a thermoplastic elastomers and thermoplastic resins, as a replacement to rubber materials since it, among other things, provides desired mechanical properties and recyclability, as shown for example by 
Regarding claim 2, a central region of said member can be viewed as having a width X and such a region is thinner than respective regions on either side of said central region.      
4.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt (DE 102015115774) and further in view of Puppi and Mito. 
As best depicted in Figure 2, Gebhardt is directed to a tire construction comprising a sound absorbing member 7a that faces a tire cavity 5.  Figure 2 further depicts an exemplary axial width (for said member) that is on the order the ground contact width of the tire.  In such an instance, Gebhardt is silent with respect to the internal tire structure and thus necessarily is silent with respect to the inclusion of a spiral belt layer.
In any event, working belt layers and spiral belt layers correspond with an extremely well known and conventional belt design.  One of ordinary skill in the art at the time of the invention would have found it obvious to include such a conventional belt design in the tire of Gebhardt.  Puppi, for example, provides one example comprising conventional working belt layers 106a and 106b and an outermost spiral belt layer 106c (single spiral belt layer).  Again, the combination of these belt layers is extensively used in a wide variety of modern day tire constructions.  
Also, Puppi (Page 17, Lines 4+ and figures) evidences the general width relationship between sound absorbing members and spiral belt layers.

It is extremely well known, though, to use resin materials, such a thermoplastic elastomers and thermoplastic resins, as a replacement to rubber materials since it, among other things, provides desired mechanical properties and recyclability, as shown for example by Mito (Abstract and Paragraphs 11 and 12).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the belt layers of Gebhardt in view of Puppi with such a resin for the benefits detailed above and such a resin is recognized as having greater rigidity than a standard tread rubber composition.      
As to claim 2, the inclusion of groove 7b defines a central portion having a smaller thickness than each of the axially adjacent portions (those devoid of said groove- one on each side).     	      
Regarding claim 3, Figure 2 depicts the inclusion of a heat dissipation hole 15a in a central region (that region occupied by groove 7b).
With respect to claims 4, 7, and 8, see Figure 8.
Response to Arguments
5.	Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that Puppi’s configuration employs plural belt layers, while claim 1 has been amended to clarify the inclusion of a single spiral belt layer.  As detailed above, working belt layers are separate and distinct from spiral belt layers or zero degree layers and as such, the tire of Puppi does in fact include a single spiral belt layer 106c.  Page 15, Lines 3+ specifically states that the tire includes at least one circumferential reinforcement layer or zero degree layer in a radially outer position to the belt layers 106a, 106b (further supporting the position that belt layers 106a, 106b do not correspond to the claimed spiral belt layer but rather correspond to working belt layers upon which a single spiral belt layer is positioned). 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 4, 2022